t c memo united_states tax_court james h pugh jr and alexis c pugh petitioners v commissioner of internal revenue respondent docket no filed date charles h egerton and jane d callahan for petitioners judith c winkler for respondent memorandum opinion cohen chief_judge respondent determined deficiencies in petitioners' federal_income_tax of dollar_figure and dollar_figure and penalties under sec_6662 of dollar_figure and dollar_figure for the taxable years and respectively after concessions the issues for decision are whether petitioner james h pugh jr petitioner may increase his basis in stock of an s_corporation by the amount of discharge_of_indebtedness income also referred to as cancellation of debt cod income excluded from gross_income under sec_108 and whether petitioners are liable for the accuracy-related_penalties for negligence or disregard of rules or regulations for and respondent has conceded that portion of the penalty for each year that relates to the first issue to be decided in this case unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated pursuant to rule the stipulated facts are incorporated herein by this reference petitioners resided in orlando florida at the time they filed the petition background the first issue in this case concerns petitioner's interest in epoch capital corporation ecc ecc was incorporated in the state of florida on date ecc had properly elected to be treated as an s_corporation pursuant to sec_1362 prior to and such election was effective for ecc's taxable_year ended date ecc realized cod income during in the amount of dollar_figure ecc was liquidated in articles of dissolution were filed with the state of florida on date petitioner did not receive any distributions from ecc upon liguidation petitioner's ecc common_stock became worthless during in completing its form_1120s u s income_tax return for an s_corporation ecc properly excluded the cod income from its income pursuant to sec_108 on petitioner's schedule_k-1 form_1120s shareholder's share of income credits deductions ektc ecc separately_stated the cod income and reported petitioner's pro_rata share in the amount of dollar_figure petitioner increased his basis in his ecc stock in by the dollar_figure petitioner's basis in his ecc stock on date taking into account all adjustments other than that for ecc's cod income was dollar_figure on petitioners' federal_income_tax return they reported a capital_loss with respect to the ecc stock commensurate with petitioner's reported basis in the stock on their return petitioners carried forward and reported capital losses from coopers lybrand a certified public accounting firm prepared petitioners' tax returns for and and ecc's return for respondent disallowed the inclusion of the cod income in petitioner's basis in his ecc stock and reduced mr pugh's loss accordingly respondent also determined increases in petitioners' income in the amounts of dollar_figure and dollar_figure for and respectively for gain on the sale of stock in epoch management inc which sale petitioners failed to report on their returns petitioners have conceded the latter adjustments respondent determined accuracy-related_penalties for and having determined that the underpayments of tax were due to negligence or intentional_disregard_of_rules_and_regulations discussion inclusion of cod income in basis petitioners argue that petitioner was correct in increasing the basis in his ecc stock by his share of the cod income in 110_tc_114 we held that cod income realized and excluded from gross_income under sec_108 does not pass through to shareholders of an s_corporation as an item_of_income in accordance with sec_1366 so as to enable an s_corporation shareholder to increase the basis of his stock under sec_1367 petitioners do not distinguish this case from nelson v commissioner supra they ask us to overrule a recent court-reviewed opinion as being decided incorrectly we decline to do so accordingly we hold that petitioner may not increase the basis in his ecc stock by his share of the cod income accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 included in those items is negligence or disregard of rules or regulations sec_6662 sec_6662 provides that for purposes of sec_6662 the term 'negligence' includes any failure to make a reasonable attempt to comply with the provisions of this title and the term 'disregard' includes any careless reckless or intentional disregard the accuracy-related_penalty will not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability id respondent determined that petitioners' underpayments of tax were due to negligence or intentional disregard of rules or regulations respondent since has conceded the portions of the penalties related to the cod issue the remaining portions of the penalties relate to the income conceded by petitioners ie the gain on the sale of stock in epoch management inc petitioners argue that they were not negligent but merely mistaken in their reporting position with respect to the epoch management inc stock they state in their brief that they concluded they could recover all of their basis before reporting any gain they also allege that their failure to include the gain was inadvertent in view of the amounts of the adjustment resulting from this omission dollar_figure and dollar_figure for and respectively as compared to the total income reported dollar_figure and dollar_figure respectively petitioners have supplied us with no evidence with respect to the epoch management inc stock transaction or with respect to their decision that the gain on the sale of the stock was not includable in income petitioners have the burden_of_proof on this issue rule a 290_us_111 the fact that this case was submitted fully stipulated does not alter the burden_of_proof rule b 109_tc_133 affd _ f 3d __ 11th cir date petitioners have failed to establish that they were not negligent with respect to the underpayments stemming from the omission of the gain from the sale of the epoch management inc stock therefore we hold that they are liable for the portions of the accuracy-related_penalties related to that gain in keeping with the parties' concessions and our holdings as set forth above decision will be entered under rule
